Citation Nr: 1745778	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  13-00 438A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased disability evaluation for residuals of trauma and lateral meniscectomy of the left knee, with scar, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for arthritis of the left knee with limited range of motion, currently rated as 10 percent disabling.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a cardiac disorder.

4.  Entitlement to service connection for headaches, including as secondary to service-connected disabilities.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Veronica Lira, Agent


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1974 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal of October 2008 and September 2015 rating decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge at a February 2017 videoconference hearing.  A transcript of the hearing has been associated with the record.  

The issue of entitlement to service connection for osteomalacia has been raised by the record in a May 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The arthritis of the left knee with limited range of motion is manifested by painful and limited motion; remaining functional flexion was better than 45 degrees and extension was to 5 degrees.

2.  The residuals of trauma and lateral meniscectomy of the left knee, with scar, is productive of moderate instability.

3.  In an unappealed October 1982 rating decision, the RO denied service connection for a cardiac disorder.  

4.  The evidence received since the October 1982  rating decision as to the issue of service connection for a cardiac disorder, is cumulative in nature and repetitive of facts that were previously considered.

5.  Headaches are attributable to service


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for arthritis of the left knee with limited range of motion have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 (2016).

2.  The criteria for a disability rating in excess of 20 percent for residuals of trauma and lateral meniscectomy of the left knee, with scar, have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5257 (2016).

3.  The October 1982 rating decision denying the claim for service connection of a cardiac disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

4.  New and material evidence has not been received to reopen the claim of service connection for a cardiac disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  Headaches were incurred during active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection and increased disability ratings, as well as the legal criteria for entitlement to such benefits; the Veteran was also informed of the evidence necessary to reopen a previously denied claim.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims. The Veteran was afforded a VA examination responsive to the claim for service connection of headaches.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

The Veteran was afforded VA examinations responsive to the claims for increased ratings.  The examination reports contain all the findings needed to rate the Veteran's service-connected disabilities on appeal, including history and clinical evaluation.  See 38 C.F.R. § 3.327(a) (2016); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007).

As will be discussed below, the Veteran has not presented new and material evidence to reopen the claim for service connection of a cardiac disorder.  As such, no opinion is necessary.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).   

The Board also observes that the VLJ, at the Veteran's February 2017 hearing, explained the concepts of service connection, increased disability ratings, and new and material evidence, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the acting VLJ supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Disability Evaluation

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the service-connected disabilities on appeal have not materially changed and a uniform evaluation is warranted for the rating periods on appeal.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Left Knee Arthritis with Limited Range of Motion

The Veteran's arthritis of the left knee, with limited range of motion, is rated as 10 percent disabling pursuant to the provisions of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5010.  See 38 C.F.R. § 4.20.  

Diagnostic Code 5010 provides that arthritis due to trauma is to be evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.

Diagnostic Code 5003 provides that degenerative arthritis substantiated by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major or minor joints, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003.  However, the Veteran has not reported experiencing any incapacitating exacerbations with regard to his left knee.

The appropriate diagnostic codes for the knee joint are Diagnostic Codes 5260 and 5261, applicable to limitation of flexion and extension of the leg, respectively.  Under Diagnostic Code 5260, limitation of flexion of a leg warrants a noncompensable rating when flexion is limited to 60 degrees.  A 10 percent rating is warranted if flexion is limited to 45 degrees, and a 20 percent rating is warranted if flexion is limited to 30 degrees.  Flexion that is limited to 15 degrees warrants a 30 percent rating.  Under Diagnostic Code 5261, limitation of extension of a leg is noncompensable when extension is limited to 5 degrees, warrants a 10 percent rating when it is limited to 10 degrees, a 20 percent rating when it is limited to 15 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees, and a 50 percent rating when limited to 45 degrees.  

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be warranted for limitation of flexion and extension when the criteria for compensable ratings are met for such limitation under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  As will be discussed below, a separate evaluation is not warranted, as the Veteran has extension of the left knee to at least 5 degrees during the applicable rating period. 

In VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, respectively.  As will be discussed below, the Veteran is also in receipt of a separate, 20 percent disability evaluation for residuals of a trauma and lateral meniscectomy of the left knee, with scar, also on appeal.

The Board finds that the weight of the evidence demonstrates that the symptoms of the Veteran's service-connected arthritis of the left knee with limited range of motion most closely approximate the criteria for the currently assigned 10 percent disability rating for the entire rating period on appeal (based on limitation of motion).  This evaluation contemplates pathology productive of painful motion.  The evaluation is also consistent with the functional equivalent of limitation of flexion to 45 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees (Diagnostic Code 5260).  The Board observes that the Veteran, at his VA examinations, had flexion to 120 degrees in July 2008, 90 degrees in February 2014, and 70 degrees in September 2016.  VA treatment records show flexion to 120 degrees in November 2008, 110 degrees in December 2011, and 110 degrees in July 2013.  

The Board accepts the lay evidence that the Veteran experiences pain.  Similarly, the Board accepts the evidence that he has limitation of flexion impacted by pain.  However, such evidence does not establish that flexion is functionally limited to less than 45 degrees.  Rather, the Veteran retains functional flexion to better than 45 degrees.  Such evidence establishes that he is no more than 10 percent disabled based upon limited flexion.  Stated differently, although there may have been pain, such pain did not functionally limit flexion to less than 45 degrees.  

Regarding the other plane of motion, the Veteran's VA treatment records and the July 2008, February 2014, and September 2016 VA examination reports reflect that the Veteran had full extension of the left knee at the July 2008 and February 2014 VA examinations, and extension to 5 degrees in September 2016.  Thus, the Veteran is not entitled to a separate disability rating under Diagnostic Code 5261 for the left knee, as he does not have compensable limitation of extension.

There is no indication that he has additional functional impairment, above and beyond the 10 percent level for arthritis of the left knee with limited range of motion, which would support a higher rating.  In this regard, the Board acknowledges that the VA examination reports reflect complaints of pain and weakness, as well as effusion and crepitus; however, there was no objective evidence of deformity or reduced muscle strength.  See DeLuca, citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Here, neither the medical nor lay evidence suggests that his limitation of motion approximated 30 degrees of flexion for the left knee.  As a result, the 10 percent rating for arthritis of the left knee with limited range of motion, adequately compensates him for the extent of his pain during the applicable rating period.

Residuals of  Trauma and Lateral Meniscectomy of the Left Knee

The Veteran's residuals of trauma and lateral meniscectomy of the left knee, with scar, is rated 20 percent disabling pursuant to Diagnostic Code 5257 for instability.  Under Diagnostic Code 5257 for subluxation or lateral instability of the knee, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

In this case, the Veteran was granted service connection for residuals of trauma and lateral meniscectomy of the left knee in an October 1982 rating decision; at that time, the Veteran's left knee was rated as 20 percent disabling, effective March 25, 1982, pursuant to Diagnostic Code 5257.  The Board observes that the Veteran's 20 percent disability evaluation for his residuals of trauma and lateral meniscectomy of the left knee is protected; his 20 percent rating has been in effect for 20 years.  See 38 C.F.R. § 3.95 (b) ("A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by the Department of Veterans Affairs will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud."). In Murray v. Shinseki, 24 Vet. App. 420 (2011), the Court found that, if a veteran has a protected rating under a specific diagnostic code, VA cannot reclassify the disability by assigning the same evaluation under a different diagnostic code if the effect is to reduce the protected rating, even while maintaining the same evaluation based on different manifestations of the disability.

The Board finds that the weight of the evidence demonstrates that the Veteran's residuals of trauma and lateral meniscectomy of the left knee, with scar, most closely approximate the currently assigned 20 percent disability evaluation.  In this regard, the Board finds that severe subluxation or lateral instability is not shown.  The Board observes that the Veteran complains of instability, pain, and weakness of the left knee.  However, at the July 2008 VA examination, although there was evidence of tenderness, weakness, and incoordination, there were no signs of instability.  At the February 2014 VA examination, there was anterior instability, without patellar dislocation or subluxation, or inflammation.  Similarly, at the September 2016 VA examination, there was instability, swelling, and crepitus; objective testing showed medial-lateral instability was 2+, but the left knee was stable anterior and posterior; there was no recurrent subluxation.  As such, the Board does not find that the medical evidence supports a higher schedular rating under Diagnostic Code 5257.

Additionally, the Board has considered the claim for increased disability ratings for the left knee under several other diagnostic codes used to evaluate the knee.  There is no evidence of ankylosis of the left knee joint or any impairment of the tibia or fibula of the right leg to warrant consideration under either Diagnostic Code 5256 or 5262.  Under Diagnostic Code 5258, a 20 percent evaluation is for assignment where there is dislocation of the semilunar cartilage with episodes of "locking," pain, and effusion into the joint; the aforementioned VA treatment records and VA examination reports reflect that the Veteran experienced swelling of the left knee, but that there was no evidence of patellar dislocation.  Likewise, his pain and effusion is contemplated by the Veteran's current disability ratings under Diagnostic Codes 5257 and 5260.  

The Board acknowledges that, in certain circumstances, Diagnostic Code 5259 is available for the award of a separate, 10 percent disability evaluation where there is symptomatic removal of the semilunar cartilage.  The Board notes that the VA examination reports indicate that the Veteran had a history of a torn meniscus, and that VA treatment records reflect that the Veteran underwent a meniscectomy of the left knee in 1984.  However, no separate impairment was identified that would not be contemplated by the already assigned disability evaluations.  Therefore, a separate evaluation is not warranted under Diagnostic Code 5259.  

Moreover, although the Veteran has a surgical scar, the Board notes that the September 2016 VA examiner found that the scar was not painful or unstable, and was not greater 39 square centimeters.  As such, the Veteran is not entitled to a separate, compensable disability evaluation for a scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804-7805.

Extraschedular Considerations

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, extraschedular consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms of the Veteran's residuals of trauma and lateral meniscectomy of the left knee, with scar, and arthritis of the left knee with limited range of motion are fully contemplated by the applicable rating criteria.  As shown above, the criteria include symptoms, each of which were addressed in the VA examination reports and treatment records and which provided the basis for the disability ratings that were assigned.  In any event, the evidence does not reflect that there has been frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Additionally, there is no indication that the Veteran's residuals of trauma and lateral meniscectomy of the left knee and arthritis of the left knee with limited range of motion, standing alone, had an impact on his employment beyond that which is contemplated by the rating criteria.  Therefore, referral for consideration of extraschedular ratings for the Veteran's residuals of trauma and lateral meniscectomy of the left knee, with scar, and arthritis of the left knee with limited range of motion is not warranted.  38 C.F.R. § 3.321(b)(1).

In the absence of exceptional factors associated with residuals of trauma and lateral meniscectomy of the left knee, with scar, and arthritis of the left knee with limited range of motion, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of a cardiac disorder in October 1982.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The October 1982 rating decision denied the Veteran's claim for service connection of a cardiac disorder on the basis that there was no evidence of a current cardiac disorder that was incurred in or the result of active service.  The rating decision noted that there was no objective of evidence of treatment for or a diagnosis of cardiac disorder during service or in the years since service.  The rating decision also noted that service treatment records did not reflect a definitive cardiac condition; the rating decision noted that an EKG showed an incomplete bundle branch block pattern and sinus bradycardia, but that cardiovascular evaluation at separation and at a July 1982 VA examination were normal and did not show evidence of heart disease.

Since the denial of the Veteran's claim in October1982, the evidence submitted includes VA and private medical records, and statements submitted by the Veteran in support of his claim, as well as testimony before the undersigned VLJ.  

The evidence submitted subsequent to the October 1982 rating decision as to the issue of service connection for a cardiac disorder is not new and material.  The Veteran has submitted VA medical records reflecting that the Veteran reported has a history of hypercholesterolemia and underwent a cardiac catheterization.  None of these records confirm that the Veteran had a cardiac disorder during service.  Likewise, neither the VA or private treatment records demonstrate that the Veteran has a current cardiac disorder; the VA treatment records reflect that the aforementioned cardiac catheterization did not show heart disease.  At the time of the prior decision, the Veteran did not have a current cardiac disorder, and there was no medical evidence demonstrating that the Veteran had a cardiac disorder in service.  This has not changed; the Veteran has not provided any new and material evidence demonstrating that he has a cardiac disorder due to a disease or injury in service.  Similarly, the lay statements are cumulative of the prior claim and prior lay evidence.  

The Board points out that hypercholesterolemia, or an elevated cholesterol level, represents only a laboratory finding, and not an actual disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  A clinical finding such as hypercholesterolemia, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  The record contains no evidence that the Veteran's hypercholesterolemia has been associated with an underlying disability.

In sum, the evidence submitted as to the Veteran's claim of service connection for a cardiac disorder is cumulative rather than new and material.  Although the threshold for reopening a claim is low, the evidence presented in this case does not serve to reopen this claim.  


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  For chronic diseases, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The Board finds that the evidence of record demonstrates that service connection is warranted for headaches.  The Board acknowledges that the February 2014 VA examination and June 2014 VA addendum opinion reflect that the VA examiners found that the Veteran's headaches were not caused by or incurred during active service.  However, the Board notes that the February 2014 examiner did not address the Veteran's in-service treatment for headaches.  Likewise, although the June 2014 VA examiner acknowledged that the Veteran's service treatment records showed multiple sick call visits through September 1977 for undefined headaches that were not associated with upper respiratory tract symptoms, a history of head trauma, or decompressive injuries, the VA examiner did not address headaches between 1977 and 1982.  

The June 2014 VA examiner noted that the Veteran had been diagnosed with tension headaches complicated by migrainous features secondary to his acoustic trauma manifested by ear pains and tinnitus in 2002, and found that the Veteran's tension headaches were unrelated to service because the Veteran's in-service headaches were not associated with ear pains and tinnitus and because the Veteran made no complaints of tension headaches at separation.  Nonetheless, the Board points out that the Veteran is currently service-connected for bilateral hearing loss disability and tinnitus due to in-service acoustic trauma.  To the extent that the June 2014 VA examiner relies on the contrast between the type of headaches that the Veteran was treated for in service and his current tension headaches associated with ear pains and tinnitus secondary to acoustic trauma to support the finding that the Veteran's headaches are not related to the Veteran's service, the VA examiner is incorrect.  In this regard, the Board notes that, by virtue of being service-connected for bilateral hearing loss disability and tinnitus due to acoustic trauma in service, the Veteran is entitled to service connection for tension headaches; without the acoustic trauma, the Veteran's tension headaches would not have occurred.  In short, as service connection has been granted for bilateral hearing loss disability and tinnitus related to in-service acoustic trauma, the Veteran is entitled to service connection for tension headaches.  38 C.F.R. § 3.310(a).

For the foregoing reasons, the Board finds that entitlement to service connection for headaches is warranted.  38 C.F.R. § 3.303 (2016).


ORDER

Entitlement to a disability evaluation in excess of 10 percent for arthritis of the left knee with limited range of motion is denied. 

Entitlement to a disability evaluation in excess of 20 percent for residuals of trauma and lateral meniscectomy of the left knee, with scar, is denied.

The application to reopen the claim for service connection of a cardiac disorder is denied.

Service connection for headaches is granted.


REMAND

As a preliminary matter, a claim for increased evaluation includes a claim for a TDIU where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board notes that the Veteran did not formally file a claim of entitlement to a TDIU.  However, in his testimony at the February 2017 hearing before the undersigned, the Veteran indicated that his service-connected disabilities preclude him from obtaining or maintaining gainful employment; additionally, he submitted a September 2016 statement from a treating provider indicating that his service-connected and nonservice-connected disabilities impair the Veteran.  Therefore, a TDIU claim is raised by the record in this case.  On remand, the TDIU claim must be developed and adjudicated.  

Accordingly, the case is REMANDED for the following action:

Send the Veteran a notice letter which advises him of the criteria needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) to obtain relevant employment information.  Conduct any additional necessary development for the Veteran's claim of entitlement to a TDIU.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


